By JUDGE BERNARD G. BARROW
The defendant seeks a pre-trial ruling on the admissibility of a contract of sale recorded in the Clerk’s Office of the Virginia Beach Circuit Court. The contract is purportedly signed by both the buyer and the seller; however, only the buyer’s signature, and not the seller’s, is acknowledged as required by Section 55-113 of the Virginia Code.
Since the signature of the seller in this contract for the sale of real property was not acknowledged, the document was not properly recorded. See Va. Code § 55-113 (1981). Since it was not properly recorded, it may not be considered notice to a subsequent purchaser. See Kiser v. Clinchfield Coal Corp., 200 Va. 519 (1959).
Therefore, the contract of sale recorded in the Clerk’s Office of this Court in Deed Book 2244, Page 2006, is not constructive notice of the transaction to the defendant, Robert Jeffreys, and may not be introduced into evidence for that purpose. This is not intended to be an expression of an opinion as to the admissibility of the document for some other purpose, including the issue of actual notice of the contract.